DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 02/02/2021.  Examiner acknowledged that claims 1 and 6 are amended; claims 3-5 are canceled.  Currently, claims 1-2 and 6-9 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch on 03/12/2021.
The application has been amended as follows: 
Claim(s):
Claim 6 ln1, replace “described in claim 5” with --described in claim 1--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance of the claims 1-2 and 6-9 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the first antenna unit comprises a rectangular body portion and an extending portion extending from a corner portion, close to the second antenna unit, of the rectangular body portion towards the second antenna unit, and the second antenna unit comprises a recess portion arranged corresponding to the extending portion…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2 and 6-9 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Habib (US 2006/0170596).
Habib discloses an antenna device having complimentary and opposite radiating elements.  However, Habib fails to disclose wherein the first antenna unit comprises a rectangular body portion and an extending portion extending from a corner portion, close to the second antenna unit, of the rectangular body portion towards the second antenna unit, and the second antenna unit comprises a recess portion arranged corresponding to the extending portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Henry Luong/Primary Examiner, Art Unit 2844